This appeal is prosecuted by the Northern Trust Company, a corporation of Illinois, one of the trustees named in the last will and testament of Arthur J. Eddy, deceased, from the decree of distribution rendered in the matter of said estate, particularly from that part wherein appellant was denied the right to act as trustee under said last will and testament. The questions involved are very similar to those considered in theEstate of Myra Josephine Wellings, Deceased, ante, p. 506 [221 P. 628].
Arthur J. Eddy was, at the time of his death, a resident of the state of Illinois, and left real property in the county of Los Angeles in this state. His will was admitted to probate in the state of Illinois, and letters testamentary were issued thereon to the Northern Trust Company and to Jerome O. Eddy, son of the decedent, who were named in the will as executors and trustees. Thereafter, a copy of *Page 782 
the will and of the probate thereof, duly authenticated, was filed in the superior court of Los Angeles County, and letters testamentary were issued to said Jerome O. Eddy. In due course of administration Jerome O. Eddy, as executor, filed his final account and petition for distribution, praying, among other things, that the residue of the estate be distributed to appellant herein and to said Jerome O. Eddy, as trustees, pursuant to the terms of the last will and testament of Arthur J. Eddy, deceased. On hearing of said petition, the lower court ordered distribution of the estate in accordance with the will of the deceased, except that the petition of the Northern Trust Company to be cotrustee with Jerome O. Eddy was denied. It is from that portion of the decree that it has appealed.
The appeal is on the judgment-roll alone. It is not disputed here that the last will and testament of Arthur J. Eddy, deceased, properly gives, devises, and bequeaths unto the said Northern Trust Company and Jerome O. Eddy, as trustees, all of the residue of the estate of the decedent in trust and upon the trusts, purposes, and conditions set out in the will. Neither is it disputed that the appellant has complied with the laws of the state of California for the purpose of enabling it to do business in this state.
On the authority of the Estate of Myra Josephine Wellings,Deceased, supra, that portion of the decree of the lower court which denies distribution to appellant Northern Trust Company, as cotrustee with Jerome O. Eddy, is reversed.
Kerrigan, J., Lennon, J., Lawlor, J., Seawell, J., Wilbur, C. J., and Myers, J., concurred. *Page 783